DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 15 line 7 refers to “the drain contacts” but the term “drain contact” is not introduced earlier in the claim and therefore referring to “the drain contacts” lacks antecedent basis.  Claims 16-20 are rejected insofar as they depend upon and inherit the indefinite language of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6-9,13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2007/0023897 A1 to Nakajima et al., “Nakajima”.
Regarding claim 1, Nakajima discloses a field effect transistor (FIG. 1), comprising:
a first source metal (38a,38b, ¶ [0067];
a second source metal (43a,43b, ¶ [0069]);
a gate manifold (e.g. portion M at connection “A”, see Examiner-annotated figure below) comprising a gate manifold body, a first angled gate tab, and a second angled gate tab; and 
a drain metal (37 and connector “B”, ¶ [0071]) positioned between the first source metal and the second source metal, wherein the drain metal comprises a drain metal body having a notched region (see Examiner-annotated figure below) defining a first projecting portion and a second projecting portion of the drain metal body, the first projecting portion and the second projecting portion positioned on respective sides of the notched region (as pictured).

    PNG
    media_image1.png
    839
    1044
    media_image1.png
    Greyscale


Regarding claim 2, Nakajima discloses the field effect transistor or claim 1, and Nakajima further discloses wherein the notched region (see Examiner-annotated figure above) is a triangular-shaped notched region.

Regarding claim 6, Nakajima discloses the field effect transistor of claim 1, and Nakajima further discloses wherein the field effect transistor is a high-electron-mobility transistor (HEMT) (¶ [0061],[0077]-[0079]).

Regarding claim 7, Nakajima discloses a field effect transistor (e.g. FIG. 1), comprising:
a source metal (38a,38b or 43a,43b, ¶ [0067]-[0069]);
a gate manifold (see Examiner-annotated figure below) comprising a gate manifold body, a first angled gate tab (see Examiner-annotated figure below), and a second angled gate tab; and
a drain metal comprising a first drain metal contact (portion 37a) and a second drain metal contact (portion 42a, i.e. point where drain fingers contact the drain metal), wherein
the first angled gate tab (see Examiner-annotated figure below) extends at a first angle from the gate manifold body, and the second angled gate tab extends at a second angle from the gate manifold body (as pictured).

    PNG
    media_image2.png
    841
    1070
    media_image2.png
    Greyscale


Regarding claim 8, Nakajima discloses the field effect transistor of claim 7, and Nakajima further discloses wherein the first angled gate tab (upper angled tab from Examiner-annotate figure above) comprises a first region contacting and extending from a first corner of the gate manifold body and a second region extending from the first region of the first angled gate tab (see Examiner-annotated figure below);
 the second angled gate tab (lower angled tab from Examiner-annotate figure above) comprises a first region contacting and extending from a second corner of the gate manifold body and a second region extending from the first region of the second angled gate tab (see Examiner-annotated figure below); and the first angled gate tab and the second angled gate tab are sized and positioned such that respective contact regions are positioned wider than the drain metal (see Examiner-annotated figure below):

    PNG
    media_image3.png
    905
    671
    media_image3.png
    Greyscale

Regarding claim 9, Nakajima discloses the field effect transistor of claim 8, and Nakajima further discloses wherein: the second region of the first angled gate tab is positioned parallel to and offset from a first side of the gate manifold body (see Examiner-annotated figure above, offset to the right); and
the second region of the second angled tab is positioned parallel to an offset from a second side of the gate manifold body (see Examiner-annotated figure above, offset to the right).

Regarding claim 13, Nakajima discloses the field effect transistor of claim 1, and Nakajima further discloses wherein the field effect transistor is a high-electron-mobility transistor (HEMT) (¶ [0061],[0077]-[0079]).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0240471 A1 to Klowak et al., “Klowak”.
Regarding claim 1, Klowak discloses a field effect transistor, comprising:
a first source metal (portion of 132, ¶ [0060]-[0062], see Examiner-annotated figure below);
a second source metal (adjacent portion of 132, see Examiner-annotated figure below);
a gate manifold comprising a gate manifold body (portion of 136, ¶ [0060], see Examiner-annotated figure below), a first angled gate tab (see Examiner-annotated figure below), and a second angled gate tab (see Examiner-annotated figure below); and 
a drain metal (134, ¶ [0060]-[0062]) positioned between the first source metal and the second source metal, wherein the drain metal comprises a drain metal body having a notched region (see Examiner-annotated figure below) defining a first projecting portion and a second projecting portion (extensions of 134/135) of the drain metal body, the first projecting portion and the second projecting portion positioned on respective sides of the notched region.


    PNG
    media_image4.png
    794
    901
    media_image4.png
    Greyscale

Regarding claim 3, Klowak discloses the field effect transistor of claim 1, and Klowak further discloses wherein the notched region (see Examiner-annotated figure above) is a U-shaped notched region (as pictured).

Claims 1,2,15,17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2017/0053909 A1 to Laighton et al., “Laighton”.
Regarding claim 1, Laighton discloses a field effect transistor (e.g. FIG. 3C), comprising:
a first source metal (e.g. 223, ¶ [0023]),
a second source metal (e.g. 225, ¶ [0023]);
a gate manifold comprising a gate manifold body (main portion of 14, see Examiner-annotated figure below), a first angled gate tab, and a second angled gate tab (see Examiner-annotated figure below); and 
a drain metal (connected to 16) positioned (partially) between the first source metal (e.g. 22.sub.3) and the second source metal (e.g. 22.sub.5), wherein the drain metal comprises a drain metal body (portion of 26, see Examiner-annotated figure below) having a notched region defining a first projecting portion and a second projecting portion of the drain metal body, the first projecting portion and the second projecting portion positioned on respective sides of the notched region (see Examiner-annotated figure below):

    PNG
    media_image5.png
    723
    1091
    media_image5.png
    Greyscale


Regarding claim 2, Laighton discloses the field effect transistor or claim 1, and Laighton further discloses wherein the notched region (see Examiner-annotated figure above) is a triangular-shaped notched region.

Regarding claim 15 insofar as definite, Laighton discloses a field effect transistor, comprising:
a gate manifold (14, ¶ [0024],[0025]), a first source metal (e.g. 221, ¶ [0023],[0024]), and a second source metal (e.g. 223, ¶ [0023],[0024]);
a drain metal (finger portion “D” of 16) positioned between the first source metal and the second source metal; and
a shielding (air bridge(s) 26, ¶ [0024]) having a first end connected to the first source metal (221) and a second end connected to the second source metal (223), the shielding being positioned between the gate manifold and the drain contacts (i.e. extending portion of 16 contacting the drain fingers).

Regarding claim 17, Laighton discloses the field effect transistor of claim 15, and Laighton further discloses wherein the shielding (air bridges 26) comprises a first stepped region (see Examiner-annotated figure below), a second stepped region, and a depressed region positioned between the first stepped region and the second stepped region, the depressed region directly contacting a substrate, the first stepped region and the second stepped region being raised from a surface of the substrate (see Examiner-annotated figure below).

    PNG
    media_image6.png
    798
    958
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2007/0023897 A1 to Nakajima et al., “Nakajima”, in view of U.S. Patent Application Publication Number 2012/0012858 A1 to Inoue, “Inoue”.
Regarding claim 5, Nakajima anticipates the field effect transistor of claim 1, and Nakajima further discloses (e.g. FIG. 1) a first source metal (38a,38b, ¶ [0067]), a second source metal (43a,43b, ¶ [0069]); a first gate finger (e.g. one of 39b), and a second gate finger (i.e. connected to 44a, line for 44b appears to be missing in the drawings but gate fingers are clearly shown).
Nakajima fails to clearly teach wherein the first source metal (i.e. metal fingers 38b) includes a source-connected field plate (SFP) and the second source metal (i.e. metal fingers 43b) also includes a source-connected filed plate (SFP).
Inoue teaches (FIG. 1, FIG. 2) wherein a first source metal (one of source fingers 12, ¶ [0018],[0019]) includes a source-connected field plate (FP 26, ¶ [0020]) and a second source metal (i.e. adjacent finger 12) also includes a source-connected field plate (FP).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Nakajima with source-connected field plates for each source metal finger as taught by Inuoe in order to improve the source-drain breakdown voltage or the gate-drain breakdown voltage thereby enabling high power amplification (Inoue ¶ [0006]) with reduced chance of failure (Inoue ¶ [0007],[0017]).

Regarding claim 12, Nakajima anticipates the field effect transistor of claim 7, and Nakajima further discloses (e.g. FIG. 1) a first source metal (38a,38b, ¶ [0067]), a second source metal (43a,43b, ¶ [0069]);, a first gate finger (e.g. one of 39b), and a second gate finger (i.e. connected to 44a, line for 44b appears to be missing in the drawings but gate fingers are clearly shown).
Nakajima fails to clearly teach wherein the first source metal (i.e. metal fingers 38b) includes a source-connected field plate (SFP) and the second source metal (i.e. metal fingers 43b) also includes a source-connected filed plate (SFP), wherein the first source metal and SFP and the second source metal and SFP are each sized and positioned to include an overhang that defines an overhang aperture in which the gate fingers are positioned, respectively.
Inoue teaches (FIG. 1, FIG. 2) wherein a first source metal (one of source fingers 12, ¶ [0018],[0019]) includes a source-connected field plate (FP 26, ¶ [0020]) and a second source metal (i.e. adjacent finger 12) also includes a source-connected field plate (FP), wherein the first source metal and SFP and the second source metal and SFP are each sized and positioned to include an overhang that defines an overhang aperture in which the gate fingers are positioned, respectively (see Examiner-annotated figure below):

    PNG
    media_image7.png
    829
    440
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Nakajima with source-connected field plates for each source metal finger as taught by Inuoe in order to improve the source-drain breakdown voltage or the gate-drain breakdown voltage thereby enabling high power amplification (Inoue ¶ [0006]) with reduced chance of failure (Inoue ¶ [0007],[0017]).
Examiner’s Note: Applicant’s specification does not expressly define “overhang” or “aperture” but does define relative terms such as “on” and “below” as relative relationships that may change based upon orientation (specification page 24 ¶ [0084]) and therefore the Examiner is interpreting “overhang” under the doctrine of broadest reasonable interpretation (MPEP 2111) as including an overhang when viewed in a top-down or plan view.  See citation of pertinent art below for examples of source-connected field plates with overhangs, e.g. U.S. Patent Number 9,812,534 B2 to Zhang et al. or U.S. Patent Number 10,229,978 B2 to Liao or U.S. Patent Number 9,093,420 B2 to Kobayashi et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2007/0023897 A1 to Nakajima et al., “Nakajima”, in view of U.S. Patent Application Publication Number 20160322487 A1 to Nogami et al., cited in IDS, “Nogami”.
Regarding claim 14, although Nakajima anticipates the field effect transistor of claim 1, Nakajima fails to clearly teach wherein the field effect transistor is a gallium nitride (GaN)-on-silicon transistor or a GaN-on-silicon-carbide transistor.
Nogami teaches a GaN-on-silicon transistor (¶ [0004]-[0012],[0025],[0030],[0031]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Nakajima as a GaN-on-silicon device as taught by Nogami in order to benefit from the increases efficiency, high-power density, high-voltage operation of GaN (Nogami ¶ [0004]) with improved RF characteristics (Nogami ¶ [0030],[0031]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0053909 A1 to Laighton et al., “Laighton”, in view of U.S. Patent Application Publication Number 2020/0020632 A1 to Maeda et al., “Maeda”.
Regarding claim 16, although Laighton anticipates the field effect transistor of claim 15, Laighton fails to clearly anticipate wherein a width of the shielding (air bridge 26) is between 10 microns and 15 microns.
Maeda teaches wherein the widths and depths of hollows 16 under a shielding (air bridge connecting wire 8, ¶ [0030]) may be equal to several microns to several hundred microns (¶ [0031]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Laighton with the shielding having a width within the claimed range as suggested by the general ranges taught by Maeda since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the shielding width determines and is determined by the overall dimensions of the transistor device which determine the electrical characteristics such as operating and breakdown voltages making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0053909 A1 to Laighton et al., “Laighton”, in view of U.S. Patent Application Publication Number 20160322487 A1 to Nogami et al., cited in IDS, “Nogami”.
Regarding claim 20, although Laighton anticipates the field effect transistor of claim 15, Laighton fails to clearly state wherein the field effect transistor is a high-electron-mobility transistor (HEMT), a pseudomorphic high-electron mobility transistor (OHEMT), or a metamorphic high-electron mobility transistor (MHEMT).
Nogami teaches a GaN high-electron mobility transistor (HEMT) (¶ [0004]-[0012],[0030],[0031]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Laighton as a GaN-on-silicon device as taught by Nogami in order to benefit from the increases efficiency, high-power density, high-voltage operation of GaN (Nogami ¶ [0004]).

Allowable Subject Matter
Claims 4,10,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Number 9,812,534 B2 to Zhang et al. teaches a source-connected field plate (50) with an overhang (45), U.S. Patent Number 10,229,978 B2 to Liao teaches a source-connected field plate (370) with an overhang, and U.S. Patent Number 9,093,420 B2 to Kobayashi et al. teaches a source-connected field plate (16,22,28) with overhang (28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891